                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:20 CR 47
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
GREGORY WEILACHER,                               )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of Gregory

Weilacher, which was referred to the Magistrate Judge with the consent of the parties.

           On January 15, 2020, the government filed a one count Indictment, charging

Defendant Weilacher, with Attempt to Possess with Intent to Distribute MDMA, in violation of Title

21 U.S.C. § 841(a)(1) and (b)(1)(C) and 18:2. Defendant was arraigned on February 20, 2020, and

entered a plea of guilty to count 1 of the Indictment, before Magistrate Judge Greenberg. Magistrate

Judge Greenberg issued a Report and Recommendation (“R&R”), concerning whether the plea

should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Weilacher is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea
agreement is approved.

         Therefore, Defendant Gregory Weilacher is adjudged guilty to count 1 of the Indictment,

in violation of Title 21 U. S. C. Sections 841(a)(1) and (b)(1)(C) and 18:2. This matter was referred

to the U. S. Probation Department for the completion of a pre-sentence investigation and report.

Sentencing is set for June 8, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States

Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
March 24, 2020
